Citation Nr: 0412562	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the lumbar spine with 
lumbosacral strain.  

2.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, schizophrenia and 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
for osteoarthritis of the lumbar spine with low back pain, 
evaluated as noncompensable from July 1988; and denied 
service connection for a psychiatric disability and residuals 
of a left hip injury.  In October 1993, a VA hearing officer 
assigned a 10 percent evaluation for the veteran's 
osteoarthritis of the lumbar spine with low back pain, 
effective from July 1988.  A corresponding March 1994 
supplemental statement of the case (SSOC) identified the low 
back disability as osteoarthritis of the lumbar spine with 
lumbosacral strain.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the Cheyenne, Wyoming, RO.  

Evidence in the veteran's claims file provides that on 
December 11, 2003 she failed to report for a scheduled 
hearing before a Veterans Law Judge at the Board in 
Washington, DC.  On February 13, 2004, she submitted a motion 
for a new hearing date.  In a March 2004 letter to the 
veteran, the undersigned Veterans Law Judge noted that she 
had not shown good cause for failing to appear at her 
scheduled hearing and for failing to provide a timely request 
for a new hearing, and denied her request under 38 C.F.R. 
§ 20.702 (2003).  

This decision will address the issue of entitlement to 
service connection for residuals of a left hip injury.  As 
provided in the Remand appended to this decision, the issues 
of entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the lumbar spine with 
lumbosacral strain and entitlement to service connection for 
a psychiatric disability, to include bipolar disorder, 
schizophrenia and PTSD, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence, which includes service medical 
records and post-service VA clinical and X-ray examinations, 
do not show a left hip disability or residuals of a left hip 
injury.


CONCLUSION OF LAW

Service connection for claimed residuals of a left hip injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed her claim that is 
the subject of this appeal before the enactment of the VCAA.  
The caselaw relating to the applicability of the VCAA under 
this circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 1993 rating decision, the June 1993 
statement of the case (SOC), and various subsequent SSOCs 
adequately informed her of the information and evidence 
needed to substantiate her claim.  The Board observes that 
VCAA notice letters dated in March 2001 and January 2002, as 
well as a September 2002 SSOC, informed her of the VCAA's 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the veteran was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA and private treatment records.  
The veteran has not indicated that there are any additional 
post-service medical records available to substantiate her 
claim.  The veteran failed to report for a scheduled hearing 
before the Board in Washington, DC.

As to any duty to provide an examination and/or seek a 
medical opinion addressing the question of whether residuals 
of a left hip injury began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, with no contemporaneously record or 
other supportive evidence to substantiate the veteran's 
claimed in- service hip complaints or injury, and in the 
absence of any relevant abnormal post-service medical or X-
ray findings, where pertinent clinical and radiographic 
examinations were conducted, any nexus opinion at this late 
stage would be speculative at best.  Arguably, 38 U.S.C. § 
5103A mandates a nexus opinion when there is pertinent 
abnormal clinical or laboratory findings recorded during or 
proximate to service (i.e., a pertinent abnormal finding that 
is attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, there is simply no competent post-service evidence of 
any residuals of a left hip injury for an examiner to link to 
claimed remote event of service, alleged to have occurred 
more than 23 years ago.  

The veteran has not indicated there is additional medical 
evidence available to substantiate her claim.  Without such 
evidence, the Board must conclude that no VA examination is 
required based on the facts of this case, because the 
examiner would have no recourse but to resort to speculation 
and fact-finding outside the realm of his or her expertise.  
The examiner would inevitably be asked whether there is a 
causal link between the veteran's current left hip 
complaints, that are not supported by post-service VA 
clinical and X-ray examinations, and service medical records 
that contain no suggestion of a left hip injury.  See 38 
U.S.C.A. § 5103A(d).

Under the above circumstances, there is no duty to provide an 
examination or seek an opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of her claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  She has 
failed to identify any sources of additional outstanding 
evidence or indicate that she was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
veteran desires the Board to proceed with its appellate 
review.  See Quartuccio, supra; Pelegrini, supra.

The Board is cognizant that in Pelegrini, supra, wherein the 
Court recently held that a VCAA notice must be provided to a 
claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the RO decision that is the subject of this appeal was 
entered in 1993, years before the enactment of the VCAA.  
Obviously, the veteran could not be notified of law that did 
not exist.  After its enactment, and during the course of 
this appeal, as discussed above, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain and there has 
been a complete review of all the evidence.  There is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and her procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran maintains, in substance, that she injured her 
left hip in the same accident in which she incurred her 
service-connected low back disability, when she fell out of a 
truck while on active duty.  

The Board notes that the veteran's claims file contains a 
variety of service and post-service treatment records.  The 
Board will address only those records that are pertinent to 
the veteran's claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The veteran's service medical records are negative for 
relevant complaints, symptoms, findings or diagnoses.  The 
report of the veteran's separation medical examination 
provides that her lower extremities were normal on clinical 
evaluation and identifies no defects or diagnoses.  

Post-service medical records include the report of a December 
1993 VA examination.  The examiner reviewed the veteran's 
history and contentions and set forth results of the physical 
examination in detail.  The examiner concluded with a 
pertinent diagnosis of history of osteoarthritis of the left 
hip.  There was no current diagnosis regarding the left hip.  
X-rays conducted that same month resulted in the impression 
of no evidence of fracture or arthritis of the pelvis, hips, 
sacro-iliac joints or lumbosacral strain-sacral spine.  

The remainder of the post-service medical records are 
negative for complaints, symptoms, findings or diagnoses 
pertaining to the left hip.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The portion of the 
VCAA eliminating the concept of a well-grounded claim did not 
in any way alter the basic statutory requirement that there 
must be a present disability before service connection may be 
granted.  See 38 U.S.C.A. §§ 1110, 1131.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left hip injury.  

In so finding, the Board recognizes the veteran's own 
contentions that she suffers from residuals of an in-service 
injury of the left hip.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis.  Espiritu, supra.  
Thus, her own contentions do not constitute competent medical 
evidence of a current disability. 

In fact, the competent medical evidence fails to support the 
veteran's contentions as to a current left hip disability.  
The only relevant post-service medical evidence is the 
December 1993 VA diagnosis of history of osteoarthritis of 
the left hip (emphasis added), and the corresponding negative 
radiographic report.  Neither report provides any findings 
that were thought to constitute a current left hip 
disability.  By diagnosing a "history of" osteoarthritis, 
the VA examiner indicates that on physical examination the 
veteran had no current left hip disability.  The clinical and 
X-ray examinations at that time specifically ruled out a left 
hip disability.

Further, as the medical record is negative for any relevant 
in-service or post-service findings or diagnoses, the Board 
concludes that the December 1993 diagnosis (which, again, 
does not even indicate a current disability) is based on the 
veteran's own self-reported history.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (a medical diagnosis is only as 
credible as the history on which it is based); see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (a diagnosis "can be no 
better than the facts alleged by the appellant").  The 
antecedent medical records are silent for a left hip injury; 
these records include the 1980 service separation 
examination, which included a history that was negative for 
hip trauma, and a normal clinical evaluation of the lower 
extremities and musculoskeletal system.  As noted above, a 
layperson is not competent to provide a medical diagnosis.  
Espiritu, supra. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a left hip injury is 
denied.


REMAND

A preliminary review of the record indicates that additional 
evidentiary development is required on the two remaining 
issues.  

Regarding the veteran's psychiatric claim, she maintains that 
while on active duty she was personally assaulted, which led 
to her post-service diagnosis of PTSD, and that she 
experienced symptoms of schizophrenia or bipolar disorder, 
which were diagnosed after service.  She maintains that one 
of her superiors advised her against seeking medical help for 
these latter symptoms.  

The veteran's service medical records are negative for any 
psychiatric treatment or diagnoses.  In correspondence 
received in November 1995, her sister stated that the veteran 
lived with her for eight months following service and she 
noticed a marked changed in the veteran's personality and 
behavior, which were depressed.  

Post-service medical records include diagnoses of PTSD, 
bipolar disorder, schizophrenia and schizoaffective disorder.  
There are no diagnoses or treatment shown for several years 
after her separation.  A November 1993 statement by a VA 
treating psychiatrist includes the opinion that the onset of 
the veteran's psychosis began during her service.  The 
psychiatrist did not indicate that she had reviewed the 
veteran's claims file, including service medical records.  
Such records include post-service psychiatric treatment 
records noting a history of sexual abuse occurring prior to 
service.  

The RO requested a VA examination with a medical opinion 
addressing the November 1993 positive nexus opinion.  The 
resulting September 1999 VA examination report provides that 
the veteran's claims file was reviewed.  The examiner 
provided a pertinent diagnosis of schizoaffective disorder, 
chronic, currently fairly well compensated; and PTSD.  The 
examiner stated that the veteran's history of beginning to 
experience symptoms while on active duty was consistent with 
a history of schizoaffective disorder, she did not seek 
treatment at the time.  As noted above, the service medical 
records do not show any psychiatric symptoms.  The examiner 
added that, as to the diagnosis of PTSD, the stressors would 
need to be verified.  There is no mention of additional 
pertinent history, to include sexual abuse occurring at age 
14, which has been noted in post-service medical records.  
(See records relating to VA hospitalization in May 1986.) 

The Board finds that, given the nature and complexity of the 
veteran's claim for service connection for a psychiatric 
disorder, it is imperative that a competent opinion is 
obtained that is based upon a complete review of all of the 
relevant medical evidence in the claims file.  The evaluation 
must include a complete history, to include any sexual abuse 
or assault that occurred prior to and during service.  It is 
also pertinent to note that, with respect the veteran's claim 
of PTSD due to an alleged personal assault during service, 
the Court has stressed the necessity of complete development 
of the evidence if a PTSD claim is based on an alleged 
personal assault.  See Patton v. West, 12 Vet. App. 272, 276 
(1999).  In Patton, the Court pointed out that there are 
special evidentiary development procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995).  The RO should ensure that there has been full 
compliance with the cited law.

Regarding the veteran's low back claim, the Board observes 
that effective September 26, 2003, changes were made to some 
of the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  These revisions consist 
of a new rating formula encompassing such disabling symptoms 
as pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date, as 
her most recent SSOC is dated in September 2002.  Her most 
recent VA examination of the spine occurred in July 2002, and 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development, in the form of a new VA examination and opinion, 
and readjudication are warranted.

As noted in the preceding decision, the Board will assume 
that the VCAA is applicable to claims or appeals pending 
before the RO or the Board on the date of its enactment, and 
that in the present case compliance is required with the 
notice and duty to assist provisions contained in the new 
law.  

In light of the foregoing, the Board believes that the most 
appropriate action is to remand this claim to the RO to 
undertake additional evidentiary development and provide 
notice to the veteran under the VCAA regarding her claim, to 
include what she must show to prevail in this claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See also Quartuccio, supra.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

The RO should also ensure compliance with 
special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).  

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature, severity and etiology of any 
psychiatric disability that may be 
present, to include bipolar disorder, 
schizophrenia or PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  It is imperative that an 
opinion is obtained that is based upon a 
complete review of all of the relevant 
evidence in the claims file, to include 
service medical and personnel records, 
and all post-service records relating to 
psychiatric evaluation or treatment.  The 
evaluation must include a complete 
history, to include any sexual abuse or 
assault that occurred prior to and during 
service.  The examiner is requested to 
note 1) that the veteran's service 
medical records are negative for any 
psychiatric treatment or diagnoses; 2) 
the post-service medical records (i.e., 
May 1986 VA hospital) reflecting a 
history of pre-service sexual abuse and 
all notations relating to an in-service 
sexual assault; 3) the veteran's sister's 
statement that in the eight months 
following the veteran's service she 
noticed a marked changed in the veteran's 
personality and behavior, which was 
depressed; 4) a November 1993 opinion by 
a VA treating psychiatrist, that was not 
based upon a review of the record; and 5) 
a September 1999 VA psychiatrist's 
examination report and opinion, that 
purportedly was based on a review of the 
claims file but neglected to mention 
relevant pre-service history. 

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any psychiatric 
disability, to include bipolar disorder, 
schizophrenia or PTSD, began during or is 
causally linked to any incident of the 
veteran's service.  Any opinion expressed 
must be accompanied by a rational.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected 
osteoarthritis of the lumbar spine with 
lumbosacral strain.  All indicated tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should assess 
the extent of functional and industrial 
impairment caused by the veteran's 
service-connected low back disability.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the low back during flare-ups 
or repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the low back disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a psychiatric 
disability, to include bipolar disorder, 
schizophrenia or PTSD; as well as a 
compensable initial evaluation for 
osteoarthritis of the lumbar spine with 
lumbosacral strain, currently evaluated 
as 10 percent disabling, to include 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 26, 2003.  If either of the 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues, to include the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a, effective September 26, 2003.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



